



EXHIBIT 10.6
ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement
FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Arch Capital Group Ltd. (the “Company”), a Bermuda company, hereby grants to
Constantine Iordanou, an employee of the Company on the date hereof (the “Option
Holder”), the option to purchase common shares, $0.0033 par value per share, of
the Company (“Shares”), upon the following terms:
WHEREAS, the Option Holder has been granted the following award under the
Company’s 2012 Long Term Incentive and Share Award Plan (the “Plan”);
(a)Grant. The Option Holder is hereby granted an option (the “Option”) to
purchase 244,750 Shares (the “Option Shares”) pursuant to the Plan, the terms of
which are incorporated herein by reference. The Option is granted as of February
26, 2016, (the “Date of Grant”) and such grant is subject to the terms and
conditions herein and the terms and conditions of the applicable provisions of
the Plan. This Option shall not be treated as an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended. In the
event of any conflict between this Agreement and the Plan, the Plan shall
control.
(b)Status of Option Shares. Upon issue, the Option Shares shall rank equally in
all respects with the other Shares.
(c)Option Price. The purchase price for the Option Shares shall be, except as
herein provided, $68.20 per Option Share, hereinafter sometimes referred to as
the “Option Price,” payable immediately in full upon the exercise of the Option.
(d)Term of Option. The Option may be exercised only during the period (the
“Option Period”) set forth in paragraph (f) below and shall remain exercisable
until the tenth anniversary of the Date of Grant. Thereafter, the Option Holder
shall cease to have any rights in respect thereof. The right to exercise the
Option shall be subject to sooner termination as provided in paragraph (j)
below.
(e)No Rights of Shareholder. The Option Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or in
equity.
(f)Exercisability. Except as otherwise set forth in paragraph (j) below, the
Option shall be fully exercisable on the Date of Grant. The Option may be
exercised at any time or from time to time during the Option Period in regard to
all or any portion of the Option, as may be adjusted pursuant to paragraph (g)
below.
(g)Anti-dilution Adjustment. For the avoidance of doubt, the terms of Section
4(c) of the Plan, relating to anti-dilution adjustments, will apply to the
Option.
(h)Nontransferability. The Option, or any interest therein, may not be assigned
or otherwise transferred, disposed of or encumbered by the Option Holder, other
than by will or by





--------------------------------------------------------------------------------





the laws of descent and distribution. During the lifetime of the Option Holder,
the Option shall be exercisable only by the Option Holder or by his or her
guardian or legal representative. Notwithstanding the foregoing, the Option may
be transferred by the Option Holder to members of his or her “immediate family”
or to a trust or other entity established for the exclusive benefit of solely
one or more members of the Option Holder’s “immediate family.” Any Option held
by the transferee will continue to be subject to the same terms and conditions
that were applicable to the Option immediately prior to the transfer, except
that the Option will be transferable by the transferee only by will or the laws
of descent and distribution. For purposes hereof, “immediate family” means the
Option Holder’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brother and sisters), in laws,
and relationships arising because of legal adoption.
(i)Exercise of Option. In order to exercise the Option, the Option Holder shall,
in the manner directed by the Company, specify the whole number of Option Shares
in respect of which the Option is being exercised, accompanied by payment, in a
manner acceptable to the Company (which shall include a broker assisted exercise
arrangement), of the Option Price for the Option Shares for which the Option is
being exercised. Payment to the Company in cash or Shares already owned by the
Option Holder (provided that the Option Holder has owned such Shares for a
minimum period of six months or has purchased such Shares on the open market)
and having a total Fair Market Value equal to the exercise price, or in a
combination of cash and such Shares, shall be deemed acceptable for purposes
hereof. In addition, in lieu of making payment of the exercise price of the
Option and receiving the number of Shares for which the Option is being
exercised as described above, the Option Holder may instead elect to exercise
the Option by making no cash exercise price payment but having the Company issue
to the Option Holder the number of Shares (rounded down to the nearest whole
number) equal to the net result obtained by (A) subtracting the exercise price
per Share from the Fair Market Value per Share on the date of exercise, (B)
multiplying the difference by the number of Shares for which the Option is being
exercised, and (C) dividing the product by the Fair Market Value per Share on
the date of exercise. For the avoidance of doubt, if the calculation in the
immediately preceding sentence results in a negative number, no Shares will be
issued upon exercise. Option Shares will be issued accordingly by the Company,
and a share certificate dispatched or electronic delivery of such Option Shares
to the Option Holder within 30 days.
The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value multiplied by the fraction of the fractional share which would
otherwise have been issued hereunder. Anything to the contrary herein
notwithstanding, the Company shall not be obligated to issue any Option Shares
hereunder if the issuance of such Option Shares would violate the provision of
any applicable law, in which event the Company shall, as soon as practicable,
take whatever action it reasonably can so that such Option Shares may be issued
without resulting in such violations of law.


2



--------------------------------------------------------------------------------







(j)Termination of Service. In the event of a termination of the Option Holder’s
employment for Cause, as such term is defined in the Company’s Incentive
Compensation Plan on the date hereof, the Option shall immediately cease to be
exercisable and shall be immediately forfeited.
(k)Obligations as to Capital. The Company agrees that it will at all times
maintain authorized and unissued share capital sufficient to fulfill all of its
obligations under the Option.
(l)Transfer of Shares. The Option, the Option Shares, or any interest in either,
may be sold, assigned, pledged, hypothecated, encumbered, or transferred or
disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions hereof.
(m)Expenses of Issuance of Option Shares. The issuance of stock certificates or
the electronic delivery of Option Shares upon the exercise of the Option in
whole or in part, shall be without charge to the Option Holder. The Company
shall pay any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the exercise of the Option in whole or in part or the
resulting issuance of the Option Shares hereunder.
(n)Withholding. No later than the date of exercise of the Option granted
hereunder, the Option Holder shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such
Option and the Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind otherwise due to the Option
Holder, federal, state and local taxes of any kind required by law to be
withheld upon the exercise of such Option.
(o)References. References herein to rights and obligations of the Option Holder
shall apply, where appropriate, to the Option Holder’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Option.
(p)Notices. Any notice required or permitted to be given under this agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:








3



--------------------------------------------------------------------------------





If to the Company:


Arch Capital Group Ltd.:
Waterloo House, Ground Floor
100 Pitts Bay Road
Pembroke HM 08 Bermuda
Attn: Secretary
    
If to the Option Holder:


The last address delivered to the Company by the Option Holder in the manner set
forth herein.
(q)Governing Law. This agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws thereof.
(r)Entire Agreement. This agreement and the Plan constitute the entire agreement
among the parties relating to the subject matter hereof, and any previous
agreement or understanding among the parties with respect thereto is superseded
by this agreement and the Plan.
(s)Counterparts. This agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.


4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.


ARCH CAPITAL GROUP LTD.








By: /s/ Dawna Ferguson                 
Name: Dawna Ferguson
Title: Secretary


    
/s/ Constantine Iordanou________
Constantine Iordanou




5

